Case 1:18-cv-00071-TSK Document 28 Filed 03/13/19 Page 1 of 2 PagelD #: 84

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

KATHLEEN MOORE,
Plaintiff,

Vv. Civil Action No. 1:18-cv-71
Honorable Thomas S. Kleeh

HOSPICE CARE CORPORATION
d/b/a WV CARING and RON HICKS,

Defendants.

AGREED ORDER OF DISMISSAL WITH PREJUDICE
Plaintiff Kathleen Moore, and Defendants Hospice Care Corporation d/b/a WV Caring
and Ron Hicks, by and through their undersigned counsel, pursuant to Federal Rule of Civil
Procedure 41, hereby agree and stipulate to the voluntary dismissal of the above-styled action,
with prejudice.
The Court thus ORDERS that this matter is hereby DISMISSED WITH PREJUDICE,
with the Parties to bear their own costs and attorneys’ fees. The Clerk of this Court is directed

to forward copies of this Order to all counsel of record.

Enter this (344 day of (MAkew 2019.

Toned) Klar

THOMAS S. KLEEH
UNITED STATES DISTRICT JUDGE
Case 1:18-cv-00071-TSK Document 28 Filed 03/13/19 Page 2 of 2 PagelD #: 85

PREPARED BY:

s/ Mark Goldner

Mark Goldner, Esq. (WV State Bar No. 11286)
HUGHES & GOLDNER, PLLC

P.O. Box 11662

Charleston, WV 25339

TEL: (304) 400-4816

FAX: (910) 803-2249
mark@wvemploymentrights.com

Counsel for Plaintiff

AGREED TO BY:

s/ Ashley C. Pack

Ashley C. Pack, Esq. (WV State Bar No. 10477)
DINSMORE & SHOHL LLP

707 Virginia Street E., Suite 1300

Charleston, WV 25301

TEL: (304) 357-0900

FAX: (304) 357-0919
ashley.pack@dinsmore.com

Counsel for Defendants
